Citation Nr: 0836930	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran has qualifying military service for 
nonservice-connected pension purposes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  The veteran had subsequent service in the United 
States Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denying entitlement to pension benefits.  The 
veteran perfected an appeal to that issue.  

In June 2007, the veteran testified at a Travel Board hearing 
as to this issue.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  In August 2008, 
the veteran was sent a letter in which he could choose to 
have another Board hearing.  Since he did not respond, he has 
not been so scheduled, per the information provided to him in 
the letter.  

In a February 2007 rating decision denied service connection 
for PTSD and carpal tunnel syndrome of both wrists.  In a 
prior October 2007 Board remand, the RO was instructed to 
issue a statement of the case (SOC) on those issues as a 
notice of disagreement (NOD) had been received.  The RO sent 
the SOC.  The informal hearing presentation indicated that 
the veteran was pursuing an appeal as to these issues and is 
accepted as the substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted in the prior October 2007 Board Remand, the veteran 
had active service from June 1978 to June 1981 which was 
performed during peacetime.  The veteran maintains that 
entitlement to nonservice-connected pension benefits is 
warranted based on wartime service performed during 1990.  
Specifically, he contends that his Reserve unit was called up 
to duty during Desert Storm.  He asserts that his unit was a 
training unit which was activated.  This unit then performed 
training for other units.  The service dates for this period 
were from January 1990 to November 1990.  Personnel records 
reflect that in January 1990, the veteran was stationed with 
the 450th Military Police (MP) Company as an MP Investigator.  
His service was described as USAR-Ready.  The personnel 
records do not show that the veteran had active duty during 
that time period.

VA has the authority to declare certain types of service 
performed by Reservists to be "active duty" for the purposes 
of VA benefits.  Reservists meet the definition of active 
duty if the facts of record establish that the service was 
full-time and was for operational or support (as opposed to 
training) purposes.  If verification is received showing the 
veteran's Reserve service was for operational or support 
services, the service constitutes active duty.  If the 
evidence indicates the service was for training purposes, the 
service does not qualify as active duty.

The veteran essentially must establish that he performed 
active military, naval, or air service for the period of his 
Reserve duty.  While he indicated that his unit was a 
training unit, he has also made statements to the effect that 
the service was basically engaged in operational or support 
services and he also stated that his unit was actually called 
to active duty.  

The RO was instructed to contact the National Personnel 
Records Center (NPRC), or any other appropriate authority, to 
verify all periods of the veteran's service with the USAR.  
Thereafter, the NPRC was contacted.  The NPRC responded that 
there was no service other than training service.  The RO 
also contacted the 450th MP Company.  The response was that 
there was no 450th MP Company in Kentucky.  However, as 
pointed out by the veteran's representative, the 450th MP 
Company is located in Sheffield, Alabama, not in Kentucky, 
thus, this search was insufficient.  The personnel records 
confirm that the 450th MP Company is located in Sheffield, 
Alabama.  As such, the 450th MP Company is located in 
Sheffield, Alabama, must be contacted to verify the veteran's 
service.  In addition, his service treatment records from the 
alleged period of service, if accurate, should be obtained as 
they may impact the service connection issues on appeal.  

With regard to the claim of service connection for PTSD, the 
veteran maintains that he has PTSD as a result of his 
experiences while performing guard duty at the Wiesbaden 
base.  There were several "fire fight" incidents while he 
was guarding the base for released hostages.  This occurred 
during the resolution of the Iranian Hostage Crisis.  There 
is a diagnosis of PTSD in the record based on this stressor.  
The representative has requested that stressor verification 
development be undertaken.  

An attempt to verify the veteran's claimed stressor through 
the appropriate channels, to include the U.S. Armed Services 
Center for Research of Unit Records (CRUR) (Note: CURR is now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC), should be made.  JSRRC should be provided 
with all pertinent information, to include copies of 
personnel records, units of assignment, and stressor 
statement.  If the aforementioned alleged stressor cannot be 
verified, that should be stated.

With regard to bilateral carpal tunnel syndrome, the veteran 
has been diagnosed as having this disorder and has received 
VA treatment.  In February 2007, an examiner indicated that 
the bilateral carpal tunnel syndrome was possibly secondary 
to office work that the veteran performed during the 
military.  The Board notes that this opinion is equivocal.  
Thus, the veteran should be afforded a VA examination to 
determine if his bilateral carpal tunnel syndrome is 
etiologically related to service.  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the 450th MP Company which is 
located in Sheffield, Alabama, to verify all 
periods of the veteran's service in that unit 
with the USAR.  It should be indicated if 
this unit was called to active duty during 
the period of January 1990 to November 1990, 
and/or if this unit performed operational or 
support services during this period of time.  
The service treatment records and personnel 
records should be obtained.  

2.  The veteran should be provided 
another opportunity to provide specific 
dates when the alleged firefights at 
Wiesbaden occurred.   An attempt should 
be made to verify the veteran's claimed 
stressors through the appropriate 
channels, to include JSRRC.  JSRRC should 
be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statement.  Even if the 
veteran does not respond, JSRRC should 
specifically be requested to verify the 
alleged stressor of:

While performing guard duty at the 
Wiesbaden base, there were several 
"fire fight" incidents while the 
veteran was guarding the base for 
released hostages.  This occurred 
during the resolution of the Iranian 
Hostage Crisis.  

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
bilateral carpal tunnel syndrome.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  The 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current bilateral carpal tunnel 
syndrome is related to service.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


